Matter of Sanchez v Stanford (2017 NY Slip Op 05494)





Matter of Sanchez v Stanford


2017 NY Slip Op 05494


Decided on July 6, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 6, 2017

523773

[*1]In the Matter of MIGUEL SANCHEZ, Appellant,
vTINA M. STANFORD, as Chair of the Board of Parole, Respondent.

Calendar Date: May 9, 2017

Before: Peters, P.J., Garry, Rose, Devine and Aarons, JJ.


Miguel Sanchez, Woodbourne, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (LaBuda, J.), entered August 17, 2016 in Sullivan County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner's request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a September 2015 determination of the Board of Parole denying his request for parole release and ordering his next parole appearance in 18 months. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that petitioner reappeared before the Board in April 2017, at which time he was granted an open date for parole release. As a result, this appeal is moot and must be dismissed (see Matter of Chaney v Stanford, 137 AD3d 1396, 1396 [2016];Matter of Campos v Evans, 123 AD3d 1215, 1215 [2014]).
Peters, P.J., Garry, Rose, Devine and Aarons, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.